Cite as 2013 Ark. 327

                SUPREME COURT OF ARKANSAS
                                              No.


IN RE SUPREME COURT AND                             Opinion Delivered   September 12, 2013
COURT OF APPEALS RULE 1-8




                                       PER CURIAM


       We recently adopted Rule 1-8 of the Rules of the Supreme Court and Court of

Appeals. See In re Adoption of Supreme Court & Court of Appeals Rule 1-8. Courtesy Electronic

Copies, 2013 Ark. 256 (per curiam). The Attorney General has filed a motion requesting that

the rule be modified to exempt the requirement of service on opposing counsel in subsection

(f) for incarcerated pro se litigants. The Attorney General points out that service of electronic

media on inmates raises serious safety and security concerns.

       We believe that these concerns are well-founded and amend Rule 1-8(f) by adding the

following: “Provided however, electronic media containing the PDF documents shall not be

served on incarcerated pro se litigants.” The Certificate of Compliance has also been amended

to conform with this change. We republish Rule 1-8(f) as set out below, and the amendment

is effective immediately.
                                   Cite as 2013 Ark. 327

                ARKANSAS RULES OF THE SUPREME COURT
                       AND COURT OF APPEALS

RULE 1-8. Courtesy electronic copies.

  ...

(f) PDF documents shall be submitted on a Compact Disk (CD), Digital Video Disk (DVD),
portable “flash” or “thumb” drive, or on other electronic media that may be commonly used
for transporting digital information. Only one electronic media copy of PDF documents shall
be submitted with the filing of the original paper documents. PDF documents shall not be
submitted by email. Evidence of service upon opposing counsel of the electronic media
containing the PDF documents must be furnished at the time of filing the original paper
documents. Provided however, electronic media containing the PDF documents shall not be
served on incarcerated pro se litigants.

....

CERTIFICATE OF COMPLIANCE AND IDENTIFICATION OF PAPER
DOCUMENTS NOT IN PDF FORMAT

Certification: I hereby certify that:

I have submitted and served on opposing counsel (except for incarcerated pro se litigants) an
unredacted and, if required, a redacted PDF document(s) that comply with the Rules of the
Supreme Court and Court of Appeals. The PDF document(s) are identical to the
corresponding parts of the paper document(s) from which they were created as filed with the
court. To the best of my knowledge, information, and belief formed after scanning the PDF
documents for viruses with an antivirus program, the PDF documents are free of computer
viruses. A copy of this certificate has been submitted with the paper copies filed with the
court and has been served on all opposing parties.

....




                                             2